Citation Nr: 0216178	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

This appeal arises from rating decisions of the Des Moines, 
Iowa Regional Office (RO).  The veteran presented testimony 
at a May 2002 teleconference hearing conducted by the 
undersigned member of the Board.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma both during 
service and following service.

2.  The record reflects that there were no complaints, 
findings or diagnoses of a hearing disability during active 
service or for many years thereafter.

3. There is no indication in either the veteran's service 
medical records or his post-service medical records that he 
was treated for hearing loss or tinnitus until October 2000, 
45 years after his discharge from active duty.

4.  The veteran does not currently suffer from bilateral 
hearing loss or tinnitus that is attributable to military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.385 
(2002).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the June and 
September 2001 rating decisions of the evidence needed to 
substantiate his claims.  He was provided an opportunity to 
submit such evidence.  In the February 2002 statement of the 
case, the RO notified the veteran of all regulations relating 
to his claims, informed him of the reasons for which it had 
denied his claims, and provided him additional opportunities 
to present evidence and argument in support of his claims.  
In addition, the RO sent the veteran letters in which he was 
informed as to VA's duty to notify him about his claims, VA's 
duty to assist him in obtaining evidence for his claims, what 
the evidence must show to establish service connection, what 
had been done to assist the veteran with his claims, and what 
information or evidence that VA needed from the veteran.  The 
Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims (to include 
what evidence VA would obtain and what evidence the veteran 
would obtain).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All available 
treatment records have been obtained and the veteran has been 
provided with VA examinations to include a medical opinion 
regarding the etiology of the claimed disabilities.  
Moreover, the veteran has presented testimony before a 
hearing officer at the RO as well as at a teleconference 
hearing before the Board.  In short, VA has fulfilled the 
duty to assist by aiding the veteran in obtaining evidence 
that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records are silent regarding complaints, 
findings or diagnoses of bilateral hearing loss or tinnitus.  
On the March 1955 separation physical examination, the 
veteran denied having any hearing problems.  On examination, 
bilateral whispered voice hearing acuity was 15/15.

The veteran's DD 214 shows that he served in the Air Force as 
an airborne radio operator.  Awards included the air crew 
member badge.

An October 2000 audiology statement from Clayton Johnson, 
M.S., indicates that he had tested the veteran in October 
2000.  The veteran had hearing loss and tinnitus that could 
be directly related to noise exposure experienced in service 
as a radio operator on a B 29.  The examiner indicated that 
he was unable to make a definite statement because he had no 
knowledge of the exact noise level and exposure time.  He did 
opine that inservice noise exposure may be a cause active 
agent of the veteran's hearing loss.  

On VA audiology examination in May 2001, the examiner noted 
that he had reviewed the claims folder and had reviewed the 
induction and separation service reports which showed that 
the veteran's hearing had been within normal limits.  There 
had been no statement regarding hearing loss, tinnitus or ear 
problems.  The veteran reported having reduced hearing of 
both ears which he dated to service where he worked for four 
years as an aviation radio operator.  He also reported 
tinnitus which was described as a high pitched ringing and he 
localized it to the left ear.  He dated the tinnitus to 
service although it had grown much worse over the years.  The 
veteran worked for many years after service in the aviation 
industry and had flown private planes for the last 40 years.  
He still accompanied his son who was also a pilot.  The 
veteran had been retired for 12 years.  The veteran had not 
sought treatment for his hearing or tinnitus until October 
2000.  Following audiometric examination, the diagnosis was 
bilateral high frequency sensorineural hearing loss which was 
consistent with a history of acoustic trauma.  His military 
experience suggested exposure to noise similar to that from 
his subsequent 40 plus years of being a flying instructor and 
active private pilot.  The report of normal hearing on the 
separation physical examination, the fact that he had not 
sought medical attention for hearing loss or tinnitus for 45 
years after discharge, and his work history made it unlikely 
that the veteran's current hearing loss and tinnitus could be 
attributed to his military service.

In a July 2001, Clayton Johnson indicated that the veteran 
had bilateral high frequency hearing loss with tinnitus.  It 
was opined that this was as likely as not related to noise 
exposure as a radio operator in the military service.

The veteran testified in May 2002 that he was in the Air 
Force during the Korean War and that he was a radio operator 
in B29s; that he had suffered from noise of both ears since 
service; that he was not treated during service; that he 
noticed at times during service that his hearing was 
diminished; that he flew in service up to 6 times a month for 
up to 10 to 12 hours; that following service his main 
occupation was running a general aviation flight school; that 
he taught people how to fly light airplanes on a daily basis; 
that the airplanes after service had a much lower level of 
noise exposure; that he did not receive medical treatment in 
the years after service; that he started noticing hearing 
loss and tinnitus within a year after service; and the 
veteran's spouse indicated that the veteran had always been 
hard of hearing since she had known him before he left the 
service. 


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more and an organic disease of the central nervous system 
(high frequency hearing loss) becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Alternatively, under 38 C.F.R. § 3.303(b) (2002), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2002)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

It is the veteran's contention that he suffers from bilateral 
hearing loss and tinnitus that are the result of acoustic 
trauma suffered during service.  The veteran's DD 214 shows 
that he was exposed to acoustic trauma in service while 
working as a radio operator.  Conversely, the service medical 
evidence fails to demonstrate, at any time, complaints, 
findings or diagnoses of hearing loss or tinnitus.  In fact, 
the veteran denied having any disability of the ears at the 
time of separation.  Moreover, on whispered voice hearing 
examination, the veteran's hearing was within normal limits 
on the March 1955 separation examination.  In addition, it is 
of significance that the veteran did not receive any 
treatment for hearing problems for more than 45 years 
following separation from service.  

When the veteran first received an audiological examination 
post service in October 2000, he was diagnosed with tinnitus 
and bilateral hearing loss as defined by VA regulations under 
section 3.385.  The resolution of this case will hinge on 
whether there is adequate medical evidence of a nexus between 
his current hearing disabilities and exposure to noise during 
service.  In this regard, there are 3 medical opinions of 
record.  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied per curiam, 1 Vet. 
App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The veteran's audiologist has presented 2 radically divergent 
opinions.  In October 2000, Clayton Johnson indicated that 
hearing loss and tinnitus could be related to noise exposure 
in service.  He further stated that he was unable to make a 
definite statement as he had no knowledge of the exact noise 
level and exposure time.  He again stated that there may be a 
connection.

The language used by the private audiologist to the effect 
that there "could" be a connection or that there "may" be 
a connection indicates only a possibility, not probability, 
that any current hearing disability is related to noise 
exposure in service.  Considered in its full context, this 
opinion does not support the veteran's claim because it 
expresses a mere possibility and not probability.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative);  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection);  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).

Thus, the Board finds that the private audiologist statement 
of October 2000 lacks probative value as the Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature or which are not factually supported 
will not sustain a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).   

In a subsequent statement in July 2001, the audiologist 
stated that it was as likely as not that there was a 
connection between acoustic trauma in service and current 
hearing disabilities.  The audiologist, however, did not 
include any reason or supporting evidence for his new 
opinion.  For example, no information was forthcoming as to 
whether he had any greater knowledge of the exact noise level 
and exposure time experienced by the veteran upon which to 
change his opinion.  In short, the July 2001 statement is 
notable by the fact that it is speculative and general in 
nature without any supporting facts to sustain it.  Thus, the 
July 2001 statement lacks probative value.

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  There are 
substantial and significant factors which favor the valuation 
of the May 2001 VA medical opinion over the opinions of the 
private audiologist which have already been reviewed.

The VA examiner who performed the May 2001 VA examination 
made a point of indicating that he had reviewed the veteran's 
entire claims folder.  He accurately recounted that the 
veteran's hearing had been within normal limits during 
service and that there had been no complaints of hearing loss 
or tinnitus during service.  It was further indicated that 
the veteran had worked for many years after service in the 
aviation industry to include flying planes and that the 
veteran had first sought medical treatment 45 years after 
separation from service.  The examiner specifically based his 
opinion that there was no nexus between service and current 
hearing disabilities on the accurate factual predicates that 
hearing was normal in service, that the veteran first sought 
treatment 45 years after service and in consideration of the 
veteran's post service work history.  As a result, the Board 
will accord significant probative value to the decidedly non-
speculatively based May 2001 VA medical opinion which was 
erected on sound factual building blocks.  On the other hand, 
the private audiologist's July 2001 opinion is entirely 
without factual support and will not be accorded significant 
weight in the Board's determination.

The veteran has repeatedly asserted that his current hearing 
problems are related to noise exposure in service.  Several 
written statements are of record as well as testimony 
presented at the RO and before the Board.  The veteran's 
spouse has also testified to the same facts.  The veteran and 
his spouse are competent to report what they observed and 
experienced.  Case law and common sense, however, dictate 
that lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
both the veteran and his spouse, as lay people, lack the 
ability to diagnosis the onset of hearing loss or tinnitus; 
thus, this evidence is without substance or probative value.  
In fact, lay evidence is inadequate to establish a medical 
diagnosis or medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that it is more likely than not that the veteran 
does not currently have hearing loss and tinnitus that are 
related to his military service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

